DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Claim 2 recites the limitation “… for the generation (DET-corrOD) …”. It all depends upon claim 1. There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation “… displaying of the visual representation of the overlay data set . ”. it creates ambiguity because is “the overlay data set” referred to “…as an overlay data set in the displaying of …” in claim 2 OR “… , a visual representation of the overlay data set… ” in claim 1?

Claim 11 recites the limitation “… a direction of the target position.”. It all depends upon claim 8. There is insufficient antecedent basis for this limitation in the claim.

Dependent claims not mentioned specifically above inherit the deficiencies from the claims on which they depend.

Claim Objections

Regarding claim 1, No art was found that could fully teach the claim as recited.  
The closest prior art discovered is the combination of  
Gogin et al. (Publication: US 2011/0201915 A1), Grass et al. (Publication: 2011/0182492 A1), Villain et a. (Publication: US 2010/0226537 A1), and Allain et al. (Patent: US 7,295,870 B2).
However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 1.

Regarding claims 2 – 18 depends on claim 1 with no art was found that could be applied to the claim 1 as recited.   

Regarding claim 19, No art was found that could fully teach the claim as recited.  
The closest prior art discovered is the combination of  
Gogin et al. (Publication: US 2011/0201915 A1), Grass et al. (Publication: 2011/0182492 A1), Villain et a. (Publication: US 2010/0226537 A1), and Allain et al. (Patent: US 7,295,870 B2).
However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 19.

Regarding claim 20, No art was found that could fully teach the claim as recited.  
The closest prior art discovered is the combination of  
Gogin et al. (Publication: US 2011/0201915 A1), Grass et al. (Publication: 2011/0182492 A1), Villain et a. (Publication: US 2010/0226537 A1), and Allain et al. (Patent: US 7,295,870 B2)
However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616